Citation Nr: 1508559	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-11 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from July 1999 to May 2002.  This matter is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, this matter was remanded for additional development.


FINDING OF FACT

A low back disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  June 2008 correspondence from VA satisfied the duty to notify provisions.  The duty to assist has also been met.  The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record and he was afforded a VA examination in December 2014.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the examiner expressed familiarity with the record, and the opinion offered include rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that while doing physical training in service, he fell on his neck and shoulder and has had back problems since.

The Veteran's STRs show that in August 1999, he reported low back pain for 2 days.  The assessment was low back muscle strain versus spasm.  A September 1999 record notes that the Veteran was seen complaining of back pain for 3 days since dropping his ruck sack.  The assessment was low back pain/acute strain.  In November 1999, the Veteran reported lumbar spine pain for 5 days.  The assessment was back strain and spasm.  In August 2000, a history of low back pain was noted.  In January 2002, a medical record noted that the Veteran reported back pain at a level 10 (out of 10).  It was noted that he fell from 25 feet.  January 2002 cervical spine X-rays were normal.  A February 2002 medical record noted that the Veteran reported back pain at a level 8 out of 10.  In March 2002, the Veteran was seen complaining of upper back pain since January and indicated that inhaling causes pain.  He also reported pain radiating into his legs.  An April 2002 record notes that the Veteran reported back pain at a level 7 out of 10.  The diagnoses were chronic low back pain and upper back pain.  On April 2002 service separation examination, the Veteran's spine was normal on clinical evaluation.  Full active range of motion was noted.  On April 2002 separation report of medical history, the Veteran denied recurrent back pain or any back problem, and also denied numbness and tingling.  The examiner noted that the Veteran had a history of a fall from 20 feet and has sequalae of upper back pain.  

In September 2004, a private treatment record notes that the Veteran was seen requesting an ointment for his back problems.  In November 2008, the Veteran indicated that he has been seen by his civilian doctor for his back since being discharged from service.  A June 2009 private treatment records notes that the Veteran reported back pain.

Private treatment records dated in 2010 and 2011 show treatment for the low back.  A January 2010 private treatment record indicates that the Veteran was seen for chronic neck and lower back pain.  The record notes that the Veteran reported he fell off a training platform approximately 25 feet high and landed on his back while in the military in 1999.  In January 2010, a lumbar spine X-ray showed mild disc space narrowing of the lower lumbar spine with a suggestion of facet sclerosis.  A February 2010 lumbar spine MRI showed loss of disc signal at L4-5 and L5-S1 with mild L4-5 disc space narrowing and a broad-based central disc protrusion with annular fissuring at L4-5 and L5-S1.  A March 2010 private treatment record notes a history of chronic back pain since 1999.  A June 2010 private treatment record notes a history of chronic back and neck pain.  In February 2011, the Veteran reported a longstanding history of low back pain since 2002.  He stated that he believes his pain started after he fell from a height, landing on his shoulder and low back.  Following a physical examination, the assessment was lumbar disc herniation L4-L5 with associated annular fissuring and severe stenosis, right lumbar radiculopathy, central disc protrusion L5-S1, and chronic low back pain.  A March 2011 record notes that the Veteran has had pain for 10 years.  Also, in March 2011, a lumbar spine MRI showed mild broad-based spondylitic posterior disc bulges at L4-5 and L5-S1, prominent epidural lipomatosis at L4-5, and moderate central canal stenosis at L4-5.  In September 2011, a lumbar discogram was performed.  The postoperative diagnoses were lumbar radiculopathy, back pain, and a herniated disc.  An October 2011 record notes that the Veteran's primary symptomatic area is the L5-S1 level, which accounts for the mid axial spinal pain that he has.  He recommended a lumbar disc arthroplasty at the L5-S1 level.

At a December 2014 VA examination, conducted pursuant to the Board remand, degenerative disc disease L4-5 with radicular pain was diagnosed.  The examiner opined that this was unrelated to the Veteran's service.  The examiner noted that the Veteran did fall during training, but that it was on his left chest and shoulder, and not his back.  He noted that the Veteran's STRs note pain and spasm, but that his complaints are in the chest and shoulder regions.  The examiner indicated that there were no complaints of radiating low back pain, as claimed by the Veteran, and that while there are also records showing that the Veteran reported back pain after he dropped his rucksack, such was managed with non-steroidal anti-inflammatory medication and analgesic balm.  The examiner also pointed out that on the Veteran's separation medical history, he denied recurrent back pain or back problems, in addition to numbness and tingling.  Further, the examiner noted that his separation examination showed no abnormal findings related to the back, and indicated that the back had full active range of motion.  The examiner additionally indicated that a review of the Veteran's treatment records shows no evidence of follow-up care between separation in 2002 until 2009.  Instead, the examiner indicated that the Veteran's post-military employment in "HVAC" is an aggravating factor due to the bending and lifting required.  The examiner stated that the current evidence of disc disease is not related to service because "the Veteran had only musculoskeletal non-neurogenic complaints substantiated of his upper back on active duty with silent exit physical for both denial of complaints and findings of abnormalities until [his] next follow up 7 years later."  The examiner also stated that there is also no evidence to show a diagnosis of any alleged back condition within the year following the Veteran's discharge from service.  The examiner concluded that there is no evidence to support that the Veteran had a chronic back condition or an ongoing condition associated with and/or aggravated by the Veteran's military service.

It is not in dispute that the Veteran has a current diagnosis of lumbar spine degenerative disc disease.  However, a chronic low back disability was not manifested in service.  Instead, the record shows that he was treated for intermittent back pain on several occasions in service and was assessed with having low back pain and an acute strain.  Subsequently, on separation report of medical history, the Veteran denied having any back pain or back problems.  Notably, on separation examination, his back was normal on clinical evaluation and he was noted to have full active range of motion.

Further, a December 2014 VA examiner's opinion indicates that it is unlikely that the Veteran's current disc disease is related to his back treatment in service as the in-service treatment was for non-neurogenic complaints and his back pain was never a chronic disability.  The examiner specifically cited the Veteran's separation report of medical history and physical examination which were both silent for back problems. Hence, service connection for such disability on the basis that it became manifest in service is not warranted.

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show, and the Veteran does not contend, that arthritis manifested within the first post-service year.  Indeed, the first documented report of arthritis of the lumbar spine is not until 2010.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  To the extent that the Veteran may be alleging that his low back disability began in service and persisted, such allegation is not credible.  It is self-serving and is contradicted by more probative contemporaneous medical evidence.  Significantly, the Veteran himself denied having recurrent back pain and/or back problems on separation from service.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period, or a showing of continuity since, the low back disability may somehow otherwise be related to the Veteran's service.  In this regard, the most probative and persuasive evidence of record shows that the Veteran's current lumbar spine disc disease is unrelated to his service.  The December 2014 VA examiner noted that the Veteran had full active range of motion on separation from service and that on April 2002 separation examination, his spine was found to be normal on clinical evaluation.  The examiner then indicated that treatment for the back did not begin again until 2009, 7 years following the Veteran's discharge from service.  The examiner also stated that the Veteran's post-service occupation in HVAC is an aggravating factor for his current low back disability, as it involved bending and lifting.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Notably, there is no competent evidence to the contrary.

The only other evidence in the record concerning the etiology of the Veteran's back disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and whether or not a chronic low back disability may be related to symptoms in service (which ended more than 10 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current lumbar spine disc disease is related to his service.  His unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.


ORDER

Service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


